

117 HR 2902 IH: Elected Official Lobbying Prohibition Act of 2021
U.S. House of Representatives
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2902IN THE HOUSE OF REPRESENTATIVESApril 28, 2021Mr. Taylor (for himself and Mr. Phillips) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Lobbying Disclosure Act of 1995 to prohibit certain elected officials of State and local governments from making lobbying contacts under such Act on behalf of private clients, and for other purposes.1.Short titleThis Act may be cited as the Elected Official Lobbying Prohibition Act of 2021.2.Prohibiting State and local elected officials from making lobbying contacts on behalf of private clients(a)ProhibitionThe Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) is amended by inserting after section 5 the following new section:5A.Prohibition against making of lobbying contacts on behalf of private clients by elected officials of State and local governments(a)ProhibitionA covered elected official described in subsection (b) may not make any lobbying contact under this Act on behalf of a client who is not an entity of a State or unit of local government.(b)Covered elected official describedIn this subsection, a covered elected official is any of the following:(1)An individual holding a Statewide elected office in any State.(2)An individual serving in the legislature of a State (or, in the case of the District of Columbia, an individual serving on the Council of the District of Columbia).(3)An individual holding any elected office of a unit of local government with a population greater than 30 percent (or, in the case of an individual holding the elected office of the chief executive of a unit of local government, greater than 15 percent) of the average population of a congressional district (as determined on the basis of the most recent decennial census).(4)The chair of a political party of a State.(c)State definedIn this section, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.(d)Rule of constructionNothing in this section may be construed to prohibit a covered elected official from petitioning the Federal government on behalf of the collective interests of the people the official represents or from otherwise acting in an official capacity as a covered elected official..(b)Effective dateThe amendments made by this section shall apply with respect to lobbying contacts under the Lobbying Disclosure Act of 1995 which are made after the expiration of the 60-day period which begins on the date of the enactment of this Act.